 KVST-TVViewer Sponsored Television Foundation,Inc., d/b/aKVST-TVandNational Association of BroadcastEmployees&Technicians,AFL-CIO,CLC; Local53. Case 31--CA-4692April 16, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND PENELLOUpon charges duly filed, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 31, issued a complaint and notice ofhearing October 23, 1974, against Viewer SponsoredTelevision Foundation, Inc., d/b/a KVST-TV. Thecomplaint alleged that the Respondent had engaged in,and was engaging in, certain unfair labor practices af-fecting commerce within the meaning of Sections8(a)(1) and 2(6) and (7) of the National Labor Rela-tions Act. Copies of the charge and of the complaintand notice of hearing were duly served on the parties.The Respondent filed its answer to the complaint, deny-ing the commission of unfair labor practices and re-questing that the complaint be dismissed, October 29,1974.Thereafter, the parties entered into a stipulation offacts and jointly moved to transfer this proceeding di-rectly to the Board for findings of facts, conclusions oflaw, and an appropriate order. They agreed that thecharge, complaint and notice of hearing with an at-tached summary of standard procedures in formalBoard hearings, answer, and stipulation of facts alongwith the exhibits attached to it, constituted the entirerecord in this proceeding. The parties waived hearingbefore and the making of findings of fact, conclusionsof law, and the issuance of a decision, by an Adminis-trative Law Judge; stipulated that no oral testimonywas necessary or desired by any of the parties; andagreed further that the motion should not affect theBoard's jurisdiction in this proceeding.The Board, by the Executive Secretary, issued itsOrder December 18, 1974, granting motion, approvingstipulation, and transferring the proceeding to theBoard.' Briefs in support of their respective positionshave been filed by all parties.Pursuant to the provisions of Section 3(b) of theNational- Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the stipulation, includingexhibits, briefs, and the entire record, and herebymakes the following:IJanuary 14, 1975, the Board issued an Executive Secretary Order cor-recting its December 18, 1974, Order-FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYER419The Respondent is a nonprofit California corpora-tion with its office and principal place of business inHollywood, California. It operates a noncommercialtelevision station, KVST-TV, and has been granted taxexemption by the State of California and the InternalRevenue Service as a charitable or educational organi-zation. KVST's Broadcast range is from Santa Barbarato San Diego, California, and does not extend to anyother State. It does not sell broadcast time for commer-cial advertising, does not subscribe to any national wireservice, has no news bureau, and no employees in anyother State or in any foreign country.The Respondent received some $291,000 from Sep-tember 1, 1973, to August 31, 1974, and during thattime paid in excess of $4,000' for the rental of filmsfrom suppliers located outside California. Approxi-mately $105,000 of the amount received during thatperiod was in the form of loans, $62,800 is character-ized by the Respondent as grants with strict limitationson use, $13,523 represents memberships in the Re-spondent purchased by "viewer-sponsors," $32,894was received from an individual donor conditioned onthe receipt of matching donations, and the remaindercame from various other sources.The Respondent contends that it does not meet theBoard's monetary standard of $100,000 for, like com-mercial enterprises, it is a noncommercial and charita-ble enterprise that is essentially local, and the Boardshould decline to exercise jurisdiction.In support of its argument that its gross revenues donot reach the applicable standard, the Respondentargues that the amounts itemized above, totaling some$214,000, should be excluded, leaving only $77,000 ofthe $291,000 it received during the year. It submits thatthose amounts cannot be classified as "income" andshould not be considered "gross revenue" for the pur-pose of the Board's discretionary jurisdictional stand-ards. That suggests a misunderstanding of the purposeof those standards and what it is that the Board seeksto measure.We have explained repeatedly3 that with limited re-sources we must allocate them in the most effective andpractical manner to carry out the task assigned to thisAgency by Congress. To achieve that goal, the Board2Contrary to the Respondent's contention, it is well established that$4,000 is notde mrntmisfor the purpose of establishing statutory ,jurisdic-tionE.g, Arlington Ridge Development Co.,203 NLRB 787 (1973), andcases cited therein.Moreover, radio and television broadcasting almostpeculiarly require, and are subject to, broad Federal regulation. Such broad-casts do not respect political boundaries and their effects are not limited totheir normal or intended area of reception3E g, National Labor Relations Board Rules and Regulations, Series 8,as amended, Part 103.217 NLRB No. 70 420DECISIONSOF NATIONALLABOR RELATIONS BOARDexercises its discretion to determine whether statutoryjurisdictions, although present, should be asserted, ei-ther on anad hocbasis or by establishing for a particu-lar class or category of employers a standard which willreach those employers whose activities have a signifi-cant impact on commerce and, at the same time, notoverstrain the resources of the Board.It is, we believe, self-evident that to litigate anew inevery case the impact of particular, employers on com-merce and the merits of asserting jurisdiction on thebasis of those factors peculiar to each case would alsoplace an unbearable financial and administrative strainon the Board. For that reason the Board has establishedmonetary standards for various classes of employerswhich in our judgment will best permit the fullest ex-tension of our jurisdiction with the resources available.We have used "gross revenue" in certain instances asan easily determined and understood gauge of an em-ployer's impact on commerce. However, it should beclear that the impact of an employer and its activitieson commerce is independent of the source or nature ofthe funds available to it. Purchases and expendituresfor operating purposes by a nonprofit organizationhave no less impact on commerce than those made bya purely commercial enterprise. In relation to "grossrevenue," the impact may well be greater; for in mostcommercial enterprises some portion of their revenueis profit, which will enter into commerce only by someother avenue, while most nonprofit enterprises devotetheir entire revenue to their operations.With the foregoing in mind, it may be seen that allfunds available for operating expenses may properly beconsidered in determining whether or not the assertionof the Board's jurisdiction is warranted, without regardto their source or their denomination for other pur-poses.However, we need not decide whether loanswhich may have been used for operating expenses, a"grant" from the City of Los Angeles to broadcast citycouncil-hearings, or state and Federal funds providedfor the rehabilitation or training of certain employees,should be considered for the purpose of exercising dis-cretionary jurisdiction. Even excluding those amounts,the Respondent easily satisfies the jurisdictional stand-ard for similar commercial employers.The Respondent contends that money received from"viewer-sponsors" should be excluded on an analogy tostock purchases and that money received in either kindof transaction should be treated the same. Although"viewer-sponsors" are entitled to nominate and votefor the Respondent's board of directors, the term ap-plies only to "donors who have contributed" certainspecifiedamounts to the Respondent within thepreceding 12 months. It is clear that they are donors,not stockholders in a corporation, and that these fundsare available for operating expenses and properly in-cludable in determining gross revenue for jurisdictionalpurposes.4We also conclude that there is no reasonable basis forexcluding the sum of $32,894 which the Respondentreceived conditioned on matching donations. The Re-spondent contends that it would be speculative to con-clude that a similar donation of that magnitude wouldrecur. In support it citesMagic Mountain, Inc.,123NLRB 1170 (1959), where the Board declined to assertjurisdiction on the sole basis of a one-time capital pur-chase of goods from out of State valued at less than$100,000without any evidence of the anticipatedvolume of the employer's future business. The Boardnoted that it had long held that it would not assertjurisdiction on the basis of nonrecurring capital expen-ditures.There is no real similarity betweenMagic Mountainand the facts here. It is clear that the Respondent islargely dependent upon grants and contributions tomaintain its operations. The only aspect of this particu-lar transaction which is arguably unusual is the size ofthe donation. Although the Board does not include ingross revenue amounts contributed with limitations ontheir use so that they are not available for operatingexpenses, there is no showing of any limitation on Re-spondent's use of this contribution.The Respondent concedes that $76,923 it receivedduring the year is cognizable for jurisdictional pur-poses. Adding to that sum the $13,523 received fromviewer-sponsors and the $32,894 the Respondent re-ceived as a matching donation, gross revenues easilyexceed the $100,000 standard established by the Boardfor like commercial enterprises.'The Respondent argues alternatively that its broad-cast operations are intimately connected with its educa-tional and eleemosynary objectives and have no impactoutside its local area. It finds support for the proposi-tion that in those circumstances the Board should de-cline jurisdiction in our decision inMing Quong Chil-dren's Centel8and later cases. InMing QuongtheBoard reviewed the legislative history and its treatmentof religious, eleemosynary, and educational employersin conjunction with the rationale for its decision inCornell University,183 NLRB 329 (1970), and con-cluded that in the absence of the special considerationsinvolved inCornellithad erred in departing from theBoard's general practice of declining jurisdiction overnonprofit charitable organizations.But the Board specifically noted that it had not as-serted jurisdiction over the kind of child care facilityinvolved inMing Quongas a class and, therefore, was4 SeePacifica Foundation-KPFA,186 NLRB 825 (1970)5Raritan Valley Broadcasting Company, Inc,122 NLRB 90 (1958)6210 NLRB 899 (1974), Member Kennedy concurring in the result,Member Fanning dissentingMember Jenkins did not subscribe toMingQuongand does not adopt the discussion of it contained in the text. KVST-TV421free to decline jurisdiction even though it would notdistinguish between profit and nonprofit members of aclass over which jurisdiction had been asserted.' TheBoard has long asserted its jurisdiction over radio andtelevision stations and has asserted jurisdiction over anemployer operating a nonprofit educational broadcast-ing; facility which is distinguishable from the Employerhere only in the extent of its operations.'But that dis-tinction is irrelevant for the purpose of determiningwhether or not the Board has asserted jurisdiction overemployers in a particular class.In view of the foregoing we find that the Respondentis an employer engaged in commerce or an industryaffecting commerce and that it will effectuate the pur-poses of theAct toassert jurisdiction in this proceed-ing.IITHE LABOR ORGANIZATION INVOLVEDNationalAssociation of Broadcast Employees &Technicians,AFL-CIO,CLC, Local 53,is a labor or-ganization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESFollowing the filing of a petition for a representationelection, the Respondent's station manager, Ponce, andits general manager, Stouffer, both of whom have beenstipulated to be supervisors within the meaning of theAct, asked an employee on or about August 5, 1974, torequest the Union to withdraw its petition. It is stipu-lated that no threats or promises of benefit were ex-pressed.Around that same date Stouffer had a telephone con-versation with O'Sullivan, the Union's business repre-sentative, concerning a union contract. During the con-versation,StoufferexplainedtheRespondent'sfinancial problem and told O'Sullivan that it could notafford to increase wages in the foreseeable future.The Respondent circulated a notice to the employeesAugust 13 announcing a salary increase and statingthat the employees all knew that it had hoped to makea $100 across-the-board wage increase if an "auca-thon," designed to raise $100,000, were successful. The"aucathon," however, raised only $8,624. The noticerecites that the Respondent had receiveda loan andthat, although in no position to increase salaries, therewas a need for some relief.The wage increase, effective August 16, was given toall paid staff employees with 6 months' seniority. In-creases ranged from $360 to over $2,100 per year. The7 SeeDrexel Home, Inc.,182 NLRB 1045 (1970).8Pacifica Foundation-KPFA,186 NLRB 825 (1970)Respondent had not previously granted an across-the-board increase to paid staff members.Both the solicitation of an employee to request theUnion to withdraw its petition and the wage increaseare alleged to have violated Section 8(a)(1) of the Act.The Respondent argues that it only "asked" an em-ployee to "request" the Union to withdraw the petition,without voicing any threat or promise of benefit. Itreasons that this is more akin to a view, argument, oropinion than it is to an instruction or direction to re-quest withdrawal and is therefore protected by Section8(c),of the Act.On the basis of the facts which Respondent has stipu-lated to, however, we can only conclude that its requestwas not a view, argument, or opinion. There is nothingto suggest an attempt to persuade the employee to ac-cept or adopt the Respondent's point of view by means-of either reason or emotion, or to make the Respon-dent's position on theissueknown to its employees.Because the Respondent's request cannot reasonably beclassified as either propaganda or as stating the Re-spondent's position, we conclude that it is not protectedby Section 8(c).We find that the Respondent's request that an em-ployee seek the Union's withdrawal of its petition inter-fered with the employees' exercise of their Section 7rights in violation of Section 8(a)(1) of the Act. TheBoard has frequently held that employer solicitation ofwithdrawal from a union, of assistance in persuadingother employees to forsweara union,or of employeeassistance in securing withdrawal of a union's petitionfor an election, and other analogous conduct, violatesSection 8(a)(l).9We also conclude that the Respondent's precipitategrant of an across-the-board pay increase on the heelsof the Union's election petition and after its assertionto the Union that it could not afford toincrease wageswas intended to influence its employees' choice in anelection.Although the Respondent asserts in its briefthat it had decided to raise wages before the Unionappeared on the scene, there is no support for thatassertion in the facts stipulated to by the parties. Thenotice to employees announcing the raise recites thatall the employees knew that the Respondent had hopedto grant an increase, but the fact that the Respondentmade that statement does not establish as fact eitherthat there was a prior determination, or that the em-ployees were aware of any earlier intention to grant awage increase. It may well be true, but it is not a fact9E g.,Crawford Sprinkler Company of Hickory, Inc.,199 NLRB 300(1972);G.L. Gibbons Trucking Service, Inc.,199 NLRB 590 (1972);AcmePaper Box Company,201 NLRB 240 (1973),Howard Johnson Company,201 NLRB 376 (1973),Collins & Aikman Corp.,143 NLRB 15 (1963),enfd. in pertinent part 338 F 2d 743 (C.A 5, 1964);Elias Brothers Big Boy,Inc.,137 NLRB 1057 (1962), enfd.in pertinentpart 325 F 2d 360 (C.A 6,1963). 422DECISIONSOF NATIONALLABOR RELATIONS BOARDof record, and we are bound to the facts which are inthe record. And, even were it true that the Respondenthad intended to increase wages if the "aucathon" weresuccessful, the "aucathon" was not a success and thenotice states that the increase was given despite the factthat the station was in no position to increase salaries.We are constrained to fmd, therefore, that the raise wasgranted with an eye to the Union's organizing cam-paign to persuade or coerce its employees to rejectunion representation, in violation of Section 8(a)(1) ofthe Act.10IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII, above occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that the Respondent has engaged in,and isengagingin, certain unfair labor practices, weshall order it to cease and desist therefrom and to postthe notice attached as an appendix to this Decision andOrder. We shall not, however, order the Respondent torescind the wage increases.CONCLUSIONS OF LAW1.Viewer Sponsored Television Foundation, Inc.,d/b/a KVST-TV, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.National Association of Broadcast Employees &Technicians, AFL-CIO, CLC, Local 53, is a labor or-ganization within the meaning of Section 2(5) of theAct.-3.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed by Sec-tion 7 of the Act, the Respondent engaged in, and isengaging in, unfair labor practices within the meaningof Section 8(a)(1) of the Act.4. Those unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor Relations-10N.L.R.B. v. Exchange Parts Company,375 U.S. 405 (1964)Board hereby orders that the Respondent, ViewerSponsoredTelevisionFoundation,Inc.,d/b/aKVST-TV, Hollywood, ,California, its officers, agents,successors, and assigns, shall:1.Cease-and desist from:(a) Interfering with, restraining, or coercing its em-ployees in the exercise of their rights under Section 7of the Act, by asking them to request the NationalAssociation of Broadcast Employees & Technicians,AFL-CIO, CLC, Local 53, or any other labor organi-zation, to withdraw a petition for a representation elec-tion, or by granting a wage increase to influence theirselection or rejection of union representation.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at Respondent's place of business copies ofthe attached notice marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 31, after being duly signed by an author-ized representative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.11In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with, restrain, or coerceour employees in the exercise of their rights underSection 7 of the Act by asking them to request anylabor organization to withdraw a petition for arepresentation election, or by granting a wage in-crease in order to influence their selection or rejec-tion of representation by a labor organization. KVST-TV-423NVE WILL NOT in any like or related manner inter-fere with,restrain,or coerce employees in the ex-ercise of the rights guaranteed them in Section 7of the Act.VIEWER SPONSOREDTELEVISIONFOUNDATIONINC, d/b/aKVST-TV